Citation Nr: 0123407	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
sacroiliac strain.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The appellant served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

By a rating dated in March 1946 service connection was 
established for sacro-iliac strain.  Initial VA examination 
in February 1947 resulted in a diagnosis of "Sprain lumbo-
sacral joint, mild."  This disability has been rated as zero 
percent disabling under Diagnostic Code 5295, which provides 
criteria for rating lumbosacral strain.

In a letter dated in June 1998, A. Gittman, M.D., reported 
that he saw the veteran for a neurologic consultation for 
complaints of intermittent and recurrent pain in the sciatic 
notch region which radiated into the posterolateral thigh on 
the left side.  It was reported that the veteran experienced 
dysesthesias and paraesthesias in the lateral and medial 
aspect of the leg on the left.  The veteran reported a 
history of low back pain and sciatica which began following 
an injury when he was in the service.  Dr. Gittman diagnosed 
L5 and S1 radiculopathy on the left with clinical symptoms 
including sciatica, hypesthesia in the L5 and S1 territory 
and no focal weakness.  In August and September 1998 the 
veteran underwent a series of lumbar epidural steroid 
injections for low back pain and radiculopathy.

In November 1998 the veteran was accorded a VA examination 
for disability evaluation purposes.  Examination revealed 
that the paraspinal muscles were very spastic.  Pressure on 
both sacral iliac joints produced shooting pain down the back 
of his knee.  The diagnosis was degenerative joint and disc 
disease of the lumbosacral spine with radiculopathy.  The 
examiner did not comment upon the relationship, if any, 
between this diagnosis and the service-connected sacro-iliac 
strain, nor did he dissociate this condition from the sacro-
iliac strain.

In a rating dated in December 1999, the RO denied a 
compensable rating for the veteran's service-connected low 
back disorder on the grounds that there was "no indication 
that the current lumbar spine condition is related to the 
service-connected acute sacroiliac sprain condition."

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The veteran was again accorded a VA examination for 
disability evaluation purposes in February 2001.  The 
examiner reported that there was no claims folder to review.  
The examiner indicated that the degenerative changes and disc 
space narrowing shown on X-rays of the veteran's spine could 
be a function of progressing age rather than an injury that 
may have occurred 56 yeas ago.  The examiner clearly did not 
rule out a relationship between the veteran's current low 
back pathology and his in-service injury.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board concludes that an additional examination is 
required to clarify the extent of the appellant's service-
connected low back disability.  If an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

The RO has determined that the appellant experiences no 
functional disability as a result of his sacro-iliac injury 
and has dissociated all low back pathology and impairment 
from the service-connected disability.  This decision appears 
to have been made without any supporting medical evidence or 
opinion.  The Board may consider only medical evidence 
independent of its own medical opinions in order to support 
its findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Colayong v. West, 12 Vet. App. 524 (1999) 
(finding expert medical opinion deficient and ordering Board 
to obtain new expert opinion on remand).  The medical 
evidence currently of record offers no opinion as to the 
relationship betweeen the identified low back pathology and 
the service-connected low back disorder.

The VA medical examiner in February 2001 stated in his report 
that the claims file was not available for his review.  A 
medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
The failure to make the appellant's claims file, including 
his service medical records, available to the examiner prior 
to the February 2001 examination calls into question the 
thoroughness of the examination.  See Green, 1 Vet. App. at 
124 (1991) ("thorough and contemporaneous medical 
examination" is one that "takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  The 
examination was inadequate on its face.  Benjamin v. 
Principi, No. 99-1001 (U.S. Vet. App. Sept. 6, 2001) (per 
curiam). 

The appellant indicated on his January 2001 VA Form 21-8940 
that he had received treatment for his back at the Oakland 
Park VAMC throughout 2000.  However, these records have not 
been associated with the claims file and should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all medical providers who 
have treated him for a back disability, 
not already associated with the claims 
file.  After securing any necessary 
release, the RO should obtain medical 
records from all sources identified by 
the appellant, including VA outpatient 
treatment records from the Oakland Park, 
Florida VAMC.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist or specialists in order to 
determine the extent and severity of his 
service-connected low back disability.  
The claims file must be made available 
to the examiner for review prior to the 
examination.  The examiner must review 
pertinent medical information in the 
claims folder, including service medical 
records, and summarize the relevant 
history.  All indicated tests and 
studies should be performed, including, 
but not limited to, range of motion 
values of the lumbosacral spine, 
expressed in degrees.  The examiner 
should identify all pathology of the 
veteran's low back and lumbo-sacroiliac 
joint.  The examiner should offer an 
opinion as to which symptoms are 
probably attributable to the service-
connected low back disorder and which 
symptoms are clearly dissociated from 
the service-connected low back disorder.  
The examiner should also describe the 
functional impairment which is 
attributable to the service-connected 
low back disability.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should 
be commented upon in the report.  

4.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the determination 
remains adverse to the appellant, then 
both the appellant and his representative 
should be provided with a supplemental 
statement of the case, and be afforded 
the appropriate time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

